


EXHIBIT 10.7

 

Amendment No. 6

To

QUALCOMM Globalstar Satellite Products Supply Agreement

Agreement No. 04-QC/NOG-PRODSUP-001

(NOG-C-04-0137)

 

This Amendment No. 6 (“Amendment”) is effective as of November 20, 2007
(“Amendment Effective Date”) by and between QUALCOMM Incorporated, a Delaware
corporation (“QUALCOMM”) and Globalstar, Inc., a Delaware corporation (“Buyer”),
and Globalstar Canada Satellite Company (“GCSC”) a Nova Scotia Corporation and
wholly owned subsidiary of Buyer, with respect to the following facts:

 


RECITALS


 

A.  QUALCOMM and Buyer executed the QUALCOMM Globalstar Satellite Products
Supply Agreement No. 04-QC/NOG-PRODSUP-001 dated April 13, 2004, as amended (the
“Agreement”), pursuant to which QUALCOMM agreed to sell to Buyer, and Buyer
agreed to purchase, Globalstar products from time to time for resale to
customers under such Supply Terms and Conditions.

 

B.  QUALCOMM and Buyer executed Amendment No. 1 dated May 25, 2005 to the
Agreement, pursuant to which QUALCOMM agreed to modify the Globalstar GSP-1600
Tri-Mode Satellite Phone to replace the LCD (“GSP-1600”) and make available a
limited quantity of GSP-1600s and other Globalstar products to Globalstar for
resale to its customers.

 

C.  QUALCOMM and Buyer executed Amendment No. 2 dated May 25, 2005 to the
Agreement, pursuant to which QUALCOMM agreed to manufacture, sell and deliver
New Products to Globalstar for resale to its customers.

 

D.  QUALCOMM and Buyer executed Amendment No. 3 dated September 30, 2005 to the
Agreement pursuant to which QUALCOMM agreed to sell to Buyer additional
GSP-1600s and other Globalstar products for resale to its customers.

 

E.  QUALCOMM and Buyer executed Amendment No. 4 dated August 15, 2006 pursuant
to which Buyer agreed to undertake to performance of the final packaging of the
GCK-1700 Car Kit and SDVM, including procurement of such packaging materials and
antenna(s), and accordingly, (i) Buyer will no longer be required to deliver
production GCK-1700 Car Kit and/or SDVM Antennas and applicable documentation to
QUALCOMM as set forth in Section 27 of the Agreement, and (ii) QUALCOMM will
deliver GCK-1700 Car Kits and SDVMs, without antennas, as provided for in
Section 26 of the Agreement.

 

F.  QUALCOMM, Buyer and GCSC executed the Assignment and Performance Guarantee
Agreement No. 06-QC/Globalstar-AA-001 GINC-C-06-0306 dated October 11, 2006 by
which Globalstar assigned its rights, title and interests in and to Amendment 2
to the Agreement,

 

--------------------------------------------------------------------------------


 

including all rights and obligations arising under Purchase Orders issued
pursuant to Amendment 2 to GCSC.

 

G. QUALCOMM, Buyer, and GCSC have executed Amendment No. 5, pursuant to which
the parties have extended the Term, revised the Delivery Schedule for New
Products, revised New Product pricing, and associated payment terms, and other
terms.

 

H. QUALCOMM and Buyer have agreed to amend the Agreement to provide for
indemnification for QUALCOMM as it relates to the use of any non-conforming
battery with the GSP-1700 handset.

 

By this Amendment, QUALCOMM, Buyer and GCSC agree to further amend the Agreement
as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereby modify
the Agreement as set forth herein.

 

Section 1, Definitions, is hereby amended to add the following definition:

 

“Nonconforming Battery” shall mean a battery procured by Globalstar, from a
source other than QUALCOMM, that does not meet the specification as found in
QUALCOMM source control document “Battery Pack, 2500,AH, ROHS CV90-R6155
Revision G.

 

The following Section is hereby added:

 

15.1.1. Indemnification - Non-Conforming Battery.

 

Buyer agrees that it will:

 

15.1.1.1.                  Defend any and all claims, suits and actions
including, without limitation, claims of negligence or strict product liability,
filed against QUALCOMM and its directors, officers, employees and agents arising
out of, connected with or related to, any allegation of, and any actual injury
to or death of, any person or persons or any loss or damage to any property in
which it is alleged, caused or claimed that the injury, death, loss or damage
was caused directly or indirectly from the use of a Nonconforming Battery with
the GSP-1700 handset or any failure of Globalstar to warn consumers of the
possible consequences of using a Nonconforming Battery in the GSP-1700 handset.
QUALCOMM will provide reasonable assistance to Globalstar, at Globalstar’s
expense, in defending any such claim, suit or action.

 

15.1 1.2.                  Indemnify and hold harmless QUALCOMM and its
directors, officers, employees and agents against any and all losses,
liabilities, damages, settlement amounts, costs and expenses awarded as a result
of an adverse decision with respect to any claim, suit or action, including
without limitation claims of negligence or strict product liability, in any
tribunal or any settlement thereof in which it is alleged, caused or claimed
that the injury, death, loss or damage was caused directly or indirectly from
the use of a Nonconforming Battery with the GSP-1700 handset or any failure of
Globalstar to warn

 

--------------------------------------------------------------------------------


 

consumers of the possible consequences of using a Nonconforming Battery in the
GSP-1700 handset.

 

EFFECTIVENESS. Except as modified by this Amendment No. 6 as of the date set
forth above, the Agreement shall remain in full force and effect.  No
modification, amendment or other change may be made to this Amendment No. 6 or
any part thereof unless reduced to writing and executed by authorized
representatives of both parties.

 

IN WITNESS THEREOF, the parties have executed this Amendment No. 6 as of the
date set forth above.

 

QUALCOMM Incorporated

 

Globalstar, Inc.

 

 

 

By:

/s/ Scott Becker

 

By:

/s/ William F. Adler

 

 

 

 

 

Name:

Scott Becker

 

Name:

William F. Adler

 

 

 

 

 

Title:

Sr. VP QES

 

Title:

VP Legal & Regulatory Affairs

 

 

 

 

 

 

Globalstar Canada Satellite Company

 

 

 

 

 

By:

/s/ William F. Adler

 

 

 

 

 

 

Name:

William F. Adler

 

 

 

 

 

 

Title:

Secretary

 

 

 

--------------------------------------------------------------------------------
